                                                                          Case 4:17-cv-06645-YGR Document 55 Filed 01/04/21 Page 1 of 2




                                                                  1

                                                                  2

                                                                  3                                     UNITED STATES DISTRICT COURT
                                                                  4                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   SHEILA JAMES,                                      Case No.: 4:17-cv-06645-YGR
                                                                  8                Plaintiff,                            ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                                                                                         RELIEF UNDER RULE 60(B)(1) AND (6);
                                                                  9          vs.                                         VACATING THE ORDER DISMISSING THE
                                                                                                                         ACTION FOR FAILURE TO PROSECUTE;
                                                                 10   NATIONAL RAILROAD PASSENGER                        DIRECTING THE CLERK TO REOPEN ACTION;
                                                                      CORPORATION (AMTRAK),                              AND SETTING THE CASE MANAGEMENT
                                                                 11                                                      CONFERENCE
                                                                                    Defendant.
                                                                 12                                                      Re: Dkt. No. 54
                               Northern District of California
United States District Court




                                                                 13          On November 17, 2017, plaintiff Sheila James, appearing pro se and in forma pauperis,
                                                                 14   brought this action under the Federal Employers Liability Act against defendant National Railroad
                                                                 15   Passenger Corporation (Amtrak). After defendant filed its answer on August 14, 2018, the Court set
                                                                 16   the initial case management conference for October 15, 2018. After three subsequent requests for
                                                                 17   continuances filed by plaintiff due to financial and medical reasons (Dkt Nos. 32, 37, 42), the Court
                                                                 18   stayed the action by Order dated March 11, 2019, and set a compliance deadline for August 30, 2019
                                                                 19   by which plaintiff would advise the Court whether she was in a position to litigate this action (Dkt.
                                                                 20   No. 43). On September 12, 2019, plaintiff requested a continuance of the compliance deadline (Dkt.
                                                                 21   No. 45), which the Court continued to March 13, 2020. On March 6, 2020, plaintiff requested a
                                                                 22   further continuance of the compliance deadline. (Dkt. No. 47.) In response to plaintiff’s request, the
                                                                 23   Court vacated the compliance deadline on March 12, 2020, the same day that the Court issued an
                                                                 24   order in all civil cases suspending in-person appearances due to the COVID-19 pandemic.
                                                                 25          On October 14, 2020, the Court reset the compliance deadline for November 6, 2020. (Dkt.
                                                                 26   No. 51.) Having not received a submission from plaintiff by this compliance deadline, the Court
                                                                 27   dismissed the case for failure to prosecute on November 17, 2020. (Dkt. No. 53.) On November 25,
                                                                 28   2020, plaintiff filed a motion for leave to file a motion for consideration of the November 17, 2020
                                                                          Case 4:17-cv-06645-YGR Document 55 Filed 01/04/21 Page 2 of 2




                                                                  1   Order pursuant to Local Rule 7-9 or, in the alternative, for relief from the Order pursuant to Federal
                                                                  2   Rule of Civil Procedure 60(b)(1) and (6). (Dkt. No. 54.) According to plaintiff, she had been
                                                                  3   “waiting to hear from the Court to be put back on calendar” after the March 13, 2020 compliance
                                                                  4   deadline was vacated. Plaintiff maintains that she did not receive the October 14, 2020 Order
                                                                  5   resetting the compliance deadline and “[i]nstead, the next notice from the court [she] received was
                                                                  6   Monday, Nov. 23, 2020 dismissing [her] case.” This assertion is corroborated by Docket Number 52
                                                                  7   showing that the October 14, 2020 Order was returned as undeliverable. Defendant declined to
                                                                  8   respond to plaintiff’s motion.
                                                                  9          In light of such facts, the Court GRANTS plaintiff’s motion for relief pursuant to Federal Rule
                                                                 10   60(b)(1) and (6) and VACATES the November 17, 2020 Order dismissing the action for failure to
                                                                 11   prosecute. The Clerk is directed to REOPEN this action. Furthermore, the Court SETS a case
                                                                 12   management conference for January 25, 2021 at 2:00 p.m. via Zoom videoconference. As this case
                                                                 13   has been pending since 2017, it is imperative that the plaintiff be prepared to address how she is
                               Northern District of California
United States District Court




                                                                 14   going to prosecute this case. The Court has been more than generous in granting extensions. The

                                                                 15   parties shall file updated case management statements no later than January 18, 2021.

                                                                 16          IT IS SO ORDERED.

                                                                 17          This Order terminates Docket Number 54.

                                                                 18
                                                                      Dated: January 4, 2021
                                                                 19                                                          ____________________________________
                                                                 20                                                              YVONNE GONZALEZ ROGERS
                                                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                         2
